Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-6, 12, 14-16, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinze et al. (US Patent 6,915,254), in view of Shanabrook et al. (US Pre-Grant Publication 2013/0031613), and further in view of Reiner (US Pre-Grant Publication 2010/0235330). 

As to claim 2, Heinze teaches a non-transitory computer-readable storage media having computer- executable instructions embodied thereon that when executed by a processor, cause the processor to implement a method of linking medical records, the method comprising: 
identifying discrete health concepts within terms extracted from raw health information, the raw health information having been received from a plurality of raw data sources having different health formats, wherein the identification of the discrete health concepts occurs during a first period of time (see 3:54-4:21. Doctor’s notes may be received in a variety of formats. From this raw information, discrete health concepts may be recognized), 
mapping the discrete health concepts to a standard codified medical nomenclature comprising diagnostic codes associated with diagnostic descriptions (see 3:34-42 and 3:63-4:2. Heinze shows inputting computer readable physician notes and assigning codes to the physician notes. Also see 12:57-13:16, which show the databases used for processing includes mapping data directly to medical codes such as the ICD or CPT); 
the discrete health concepts being mapped to the standard codified medical nomenclature by associating the diagnostic codes with corresponding discrete health concepts (see Heinze 4:56-63, 5:5-39, 12:57-13:16, and 20:57-21:7. Health concepts from parsed data are associated with the diagnostic codes), 
wherein the diagnostic codes are identified as corresponding to the discrete health concepts using synonym mapping or ontology mapping between the discrete health concepts and the diagnostic descriptions (see 10:59-63. Synonyms are identified. Also see 17:43-53 and 18:37-42 for using synonym processing and mapping to identify concepts. Also see 8:59-64. Note segments are categorized. This is ontology mapping. 18:47-53 shows ontology mapping in drug hierarchies) 
…
Heinze does not explicitly show: 
wherein mapping of the discrete health concepts having been identified during the first period of time is performed during a second period of time following the first period of time, and wherein the first period of time and the second period of time are determined based on an amount of the raw health information being received from the plurality of raw data sources; 
identifying, based on the mapping, health records that are each associated with a same patient; and 
linking the identified health records at a data repository, wherein the identified health records are selected for inclusion in the data repository by an artificial intelligence (AI) decision support model, and wherein the data repository provides a computing device with access to the identified health records of the same patient.  
Shanabrook teaches: 
wherein identification of the [input] occurs during a first period of time (see paragraphs [0027]-[0029]. User input is received during a first time period. The user input may be identified and formatted to be properly processed by the patch system. As noted above, Heinze teaches wherein identification of the input is identification of “discrete health concepts”);
wherein [processing of the data] having been identified during the first period of time is performed during a second period of time following the first period of time (see Shanabrook paragraphs [0027]-[0029]. Input data, including queries to be processed, may be retrieved during “off peak” hours, or times when the analytics engine is expected to have available resources. As noted above, Heinze teaches wherein processing of input data comprises “mapping of health of health concepts”), and 
wherein the first period of time and the second period of time are determined based on an amount of the raw [data requests] being received from the plurality of raw data sources (see paragraph [0029]. The times are determined based on when queries, or an amount of information, are received and an amount of processing that needs to be done. Heinze teaches health data as described above. As noted in Applicant’s paragraph [0127], this limitation appears to be referring to performing processing during off-peak times, as is stated in Shanabrook); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Shanabrook, because Shanabrook provides the benefits optimizing analysis to occur during off-peak time. This will ensure that resource usage in the system of Heinze is optimized. 
Reiner teaches: 
identifying, based on the mapping, health records that are each associated with a same patient (see paragraphs [0054]-[0058] for an author-identified association between health records, each health record associated with a same patient); and 
linking the identified health records at a data repository, wherein the identified health records are selected for inclusion in the data repository by an artificial intelligence (AI) decision support model, and wherein the data repository provides a computing device with access to the identified health records of the same patient (see paragraph [0073]. Association between records may be identified using an artificial intelligence system. The associations are identified and selected by the AI, but a user confirms the selection. It is noted that using natural language identification and AI techniques, the system of Reiner can better identify and strengthen association between records, see paragraphs [0115] and [0118]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Reiner, because Reiner provides the benefit of a medical record association system that will work to identify associations between records using artificial intelligence and machine learning alongside human input. This will assist users of Heinze in more accurately and consistently identifying associations of medical diagnoses and records in a patient’s health record. 

As to claim 4, Heinze as modified by Reiner teaches the computer-readable media of claim 2, wherein the identified health records are selected for inclusion in the data repository based on a relevancy of data within the identified health records as determined by the AI decision support model, and the identified health records are included in the data repository as identified or de-identified based on relevancy of the data (see Reiner paragraph [0073] and [0115] and [0118]. The strength of associations may be identified based on a relevancy of the data).  

As to claim 5, Heinze as modified teaches the computer-readable media of claim 2, wherein the raw health information is received from historical health information and real-time health information (see Heinze 25:46-60 for real-time health acquisition. See Reiner [0073] for using historical patient data records), and 
wherein the identified health records are identified from the historical health information at a different time than the identified health records that are identified from the real- time health information (see Reiner paragraph [0056]. Health records may be identified with date/time values. Date/time values will differentiate between health records that are received at different times).  

As to claim 12, see the rejection of claim 2. 
As to claim 14, see the rejection of claim 4. 
As to claim 15, see the rejection of claim 5. 

As to claim 24, Heinze teaches the computer readable media of claim [2], wherein the discrete health concepts including a first set of discrete health concepts having a codified meaning (see Heinze 5:5-23) and 
a second set of discrete health concepts without a codified meaning (see Heinze 4:51-62 and 5:5-23. As noted in 4:51-62, the system analyzes the raw data and forms vectors. The vectors are associated with codes. The system has a set of semi-knowledge vectors for extracted information that cannot be accurately coded. Thus, the system is able to identify health concepts “without a standard vector.” There is no codified meaning yet because the coding is incomplete and a human is needed to “complete coding of the note”), and 
the method further comprises replacing the second set of discrete health concepts of the discrete health concepts by transforming the second set of discrete health concepts into a set of replacement health concepts that is structured data of standard nomenclature by associating the second discrete health concepts with a health concept having the codified meaning, the codified meaning and the associated codified meaning based on one or more standardized clinical codes (see Heinze 5:5-23. As noted in 5:21-23, the NLP engine may prompt a human coder to “complete coding of the note.” Thus, the set of knowledge vectors is transformed from a “semi-knowledge vector” to a completely coded note. Also see 7:22-34. Records that need review are edited as part of the completion step. Also see 12:57-13:16, which show the databases used for processing includes mapping data directly to medical codes such as the ICD or CPT. As noted in 5:33-39, codes are completely generated and output), and 
wherein the mapping is performed responsive to the replacement of the second set of discrete health concepts in the discrete health concepts (see 3:34-42 and 3:63-4:2. Heinze shows inputting computer readable physician notes and assigning codes to the physician notes. Also see 12:57-13:16, which show the databases used for processing includes mapping data directly to medical codes such as the ICD or CPT).

As to claim 25, see the rejection of claim 24. 

Claims 3, 8-10, 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinze et al. (US Patent 6,915,254), in view of Shanabrook et al. (US Pre-Grant Publication 2013/0031613), in view of Reiner (US Pre-Grant Publication 2010/0235330), further in view of Kass-Hout et al. (US Pre-Grant Publication 2009/0319295). 

As to claim 3, Heinze as modifies teaches the computer-readable media of claim 2. 
Heinze does not teach the subject matter of claim 3. 
Kass-Hout- as modified teaches wherein identifying the discrete health concepts further comprises: 
classifying the raw health information into structured data of standard nomenclature, structured data of non-standard nomenclature, and unstructured raw data (see Kass-Hout- paragraphs [0048] - [0052]. The health information may be structured data or unstructured data. See paragraph [0055]. Structured data of nonstandard nomenclature in the form of XML may be retrieved and transformed);Page 2 of 94822-4057-0041Application No. 16/819,890Attorney Docket No. 27098.340941
identifying clinical concepts from the unstructured raw data through natural language processing, the identified clinical concepts being associated with the structured data of non-standard nomenclature (see Kass-Hout- paragraphs [0048]-[0049]. Standard keywords, such as those in the Unified Medical Language System, are searched for in the inputted data. These keywords are searched through “natural language processing” because predefined algorithms and set of rules are used for keyword parsing in an unstructured text source. Discrete clinical concepts may be identified); and 
translating the structured data of non-standard nomenclature to the standard nomenclature, wherein the standard nomenclature is associated with the discrete clinical concepts (see Kass-Hout- paragraphs [0048]-[0049]. The identified concepts are translated into a set of classifications based on UMLS keywords). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Kass-Hout, because Kass-Hout merely provides additional ways to recognize and classify different types of data. This will give the system of Heinze greater flexibility in recognizing additional types of data. 

As to claim 8, Heinze teaches the computer-readable media of claim 2. 
Heinze does not teach the subject matter of claim 8. 
Kass-Hout- as teaches further comprising:  Page 3 of 9 4822-4057-0041Application No. 16/819,890Attorney Docket No. 27098.340941 
identifying a new health concept based on a combination of the discrete health concepts derived from the plurality of raw data sources (see Kass-Hout- [0064], wherein new public health events may be identified); and 
providing an alert indicating the identified new health concept (see Kass-Hout- [0066]. An alert may be provided if a public health event is identified).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Kass-Hout, because Kass-Hout merely provides additional ways to recognize and classify different types of data. This will give the system of Heinze greater flexibility in recognizing and discovering additional types of data and responding to new additions to data. 

As to claim 9, Heinze teaches the computer-readable media of claim 2. 
Heinze does not teach the subject matter of claim 9. 
Kass-Hout- as teaches further comprising indexing the raw health information within a reverse index, the reverse index including pointers indicating the raw health information stored within the plurality of raw data sources, wherein the discrete health concepts are identified using the reverse index (see Kass-Hout- paragraph [0070]. The metadata is indexed to the original source. This information may be used to identify health concepts). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Kass-Hout, because Kass-Hout merely provides additional ways to recognize and classify different types of data. This will give the system of Heinze greater flexibility in indexing and maintaining data source information when an original source is needed.   

As to claim 10, Kass-Hout- as modified teaches the computer-readable media of claim 9, wherein the reverse index is stored at the data repository (see Kass-Hout- paragraph [0070]).  

As to claim 13, see the rejection of claim 3. 
As to claim 18, see the rejection of claim 8. 
As to claim 19, see the rejection of claim 9. 
As to claim 20, see the rejection of claim 10. 

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinze et al. (US Patent 6,915,254), in view of Shanabrook et al. (US Pre-Grant Publication 2013/0031613), in view of Reiner (US Pre-Grant Publication 2010/0235330), and further in view of Johnson et al. (US Patent 5,664,109). 

As to claim 6, Heinze as modified teaches the computer-readable media of claim 2. 
Heinze does not teach wherein the linking is performed on identified health records having an associated confidence level greater than a threshold level. 
Johnson teaches wherein the linking is performed on identified health records having an associated confidence level greater than a threshold level (see Johnson 11:43-12:31. Records that refer to the same patient are identified and linked based on a confidence level regarding whether the records refer to the same person).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Johnson, because Johnson provides the benefit of a single, centralized record keeping system that will improve a patient’s and doctor’s ability to efficiently access all data about a patient. This will increase ease of use and access for both patients and providers of health care in Heinze. 

As to claim 16, see the rejection of claim 6. 

Claims 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinze et al. (US Patent 6,915,254), in view of Shanabrook et al. (US Pre-Grant Publication 2013/0031613), in view of Reiner (US Pre-Grant Publication 2010/0235330), further in view of Faulkner et al. (US Pre-Grant Publication 2009/0228303). 

As to claim 11, Heinze as modified teaches the computer-readable media of claim 2. 
Heinze as modified does not teach further comprising reconciling the discrete health concepts by removing redundant discrete health concepts derived from the plurality of raw data sources, the reconciling performed after mapping the discrete health concepts.
Faulkner teaches: 
further comprising reconciling the discrete health concepts by removing redundant discrete health concepts derived from the plurality of raw data sources, the reconciling performed after mapping the discrete health concepts (see paragraph [0054]. Data is imported into the system from a plurality of sources, and redundant data may be deleted. As noted in paragraph [0064], data may be marked as duplicated after receiving and identifying health concepts). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heinze by the teachings of Faulkner, because Faulkner provides the benefits not storing redundant copies of data. This will increase the storage efficiency of Heinze.  

As to claim 21, see the rejection of claim 11. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152